DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
	Applicant amended claim 1 to remove the limitation “and/or preventing” as well as to specify the Bacillus licheniformis strain which produces the fermented product. Applicant further amended claim 1 to recite the effective amount of fermented product, microorganism responsible for coccidiosis infection, composition of the fermented product, and fermentation conditions.
	Applicant amended claims 6, 7, 8, 9, 15, 16, and 17 to depend on amended claim 1. 

Claim Status
	Claims 2-5 and 12-14 are cancelled. Claims 1, 6-11, and 15-20 are currently pending.

Drawings
RE: Objection to drawings
	Applicant filed a replacement drawing sheet on 1/13/2022. The drawings are still not presented in sufficient resolution to ascertain differences between the NC, HBL, MHL, and LBL test groups. While the Examiner appreciates applicant’s inclusion of a legend which more accurately defines the test groups, the objection must be maintained as it is still not possible to determine which test groups are being shown on the presented line graph and a printing of this figure would further decrease discernibility. It is suggested that the drawing be amended to use different shading, line types (e.g. maintained.

Maintained objections
The drawings are objected to because Figure 4 is not presented in sufficient resolution to ascertain differences between the NC, HBL, MHL, and LBL test groups.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
New objections
	The replacement drawings have introduced new objections. The legend of Fig. 4 reads “basal dietplus” (lines 2 and 4 of legend), “ofEimeriatenella” (line 3 of legend), and “Eimeriatenella” (lines 2 and 4-5). A space should be added to these words such that they properly read “diet plus”, “of Eimeria tenella” and “Eimeria tenella”, respectively.

Specification
RE: Objections to the specification
	The objections of record have been overcome due to Applicant’s amendment to the specification filed 01/13/2022.

Claim Objections
	Claim 8 is objected to because of the following informality: The recitations of “ofsporozoites” and “Eimeriatenella” are missing a space. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

RE: Rejection of claims 1-20 under 35 U.S.C. 112(a) for not being enabled for prevention of coccidiosis

Applicant did not argue the rejection of record. Applicant cancelled the limitation “and/or preventing” as recited in claim 1 to overcome the scope of enablement rejection. The rejection under 35 withdrawn for claims 1, 9-11, and 15-20 due to amendment and claims 2-5 and 12-14 due to cancellation. However, the “prevention” limitation is still present in the recitation “treated and/or prevented” in the body of dependent claims 6-8. As Applicant attempted to overcome the rejection of record by removing “prevention” from the independent claim rather than arguing enablement, this appears to be a drafting oversight. Nevertheless, the rejection of record must be maintained for claims 6-8. 

Maintained rejections
Claims 6-8 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for treatment of coccidiosis, does not reasonably provide enablement for prevention of coccidiosis.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The factors considered when determining if there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). MPEP § 2164.04 further states that although the analysis and conclusion of a lack of enablement are based on these factors and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection.
With regard to the nature of the invention, the instant application discloses a method for treating and/or preventing coccidiosis by administering to a subject in need thereof a composition comprising an effective amount of a Bacillus licheniformis BCRC 11556-fermented product. 
With regard to the breadth of claims 6-8, the scope of the claims has been deemed to be broader than what is enabled by the disclosure. The term “preventing” is not defined by the Applicant and is being interpreted in its broadest reasonable form by the Examiner to mean “completely free of cecal lesions and bloody diarrhea” or “absent of pathogenic coccidiosis-causing protozoa”. 
With regard to the state of the prior art, the agricultural and food industry most commonly employ feed supplementation with antibiotics, however, due to the emergence of antibiotic resistance, there has been a shift towards using effective alternatives to improve animal health and economic value (Beneficial effects of dietary supplementation of Bacillus strains on growth performance and gut health in chickens with mixed coccidiosis infection. Chaudhari et al., introduction, paragraph 1, lines 7-16). Bacillus spp. are recognized to promote gut health by stimulating the production of cytokines, chemokines, and tight junction proteins to improve chicken health and growth rate (Chaudhari et al., introduction, paragraph 2, lines 12-19). 
With regard to the level of ordinary skill and predictability in the art, one of ordinary skill in the art would be capable of fermenting a species of the Bacillus genus such as B. licheniformis on many different media and administering said fermented bacterial species to a subject in need. However, the level of predictability of successfully preventing coccidiosis would be low due to high variance in microbe viability and metabolite production in the fermentation conditions of the disclosure and no disclosed concentration which would prevent coccidiosis. 
The specification recites that the solid-state fermentation media components were 1-5% glucose, 10-30% soybean meal, and 3-6% yeast and were mixed with water to obtain a 45-55% initial moisture content (paragraph 0040, lines 2-5). There is significant variance in viable B. licheniformis cell B. licheniformis with respect to optimal growth conditions. Low viable cell counts would necessarily mean low metabolite titers and therefore lower production of fermented product. 


    PNG
    media_image1.png
    280
    701
    media_image1.png
    Greyscale

Figure 1: The variance in viable Bacillus licheniformis cell count as a result of modifying soybean, yeast or moisture contents of solid-state fermentation media. 
(Adapted from Figure 1 of “Optimization of solid-state fermentation conditions of Bacillus licheniformis and its effects on Clostridium perfringens-induced necrotic enteritis in broilers”. Yu et al (2019)).  

With regard to the amount of direction provided by the inventors and the existence of working examples, the 1.25, 2.5, and 5 g/kg experiments contained within the disclosure do not provide sufficient evidence that either of these ends have been achieved and further there is no subsequent disclosure of an effective amount of a Bacillus spp.-fermented product which would meet the broadest reasonable interpretation of the word “preventing” as defined above. 
The methods of preventing coccidiosis as described in claims 6-8 are drawn to administration of B. licheniformis-fermented products at concentrations which would not provide prevention of disease as evidenced by tables 4 and 5 of the disclosure. 


RE: Rejection of claims 1-20 under 35 U.S.C. 112(a) for not being enabled for treatment of coccidiosis induced by all species within the genus Eimeria as claimed with fermented products from all Bacillus spp.
	Applicant has amended claim 1 to limit the invention to methods of treatment of coccidiosis induced by Eimeria tenella with fermented products of Bacillus licheniformis BCRC 11556. For this reason, the rejection of record is withdrawn for claim 1 and claims depending therefrom (6-11 and 15-20). The rejection of record for claims 2-5 and 12-14 has been rendered moot by cancellation. 

RE: Rejection of claim 1 under 35 U.S.C. 112(a) for not being enabled for production of a composition comprising an effective amount of fermented product from all Bacillus spp. 
	Applicant has amended claim 1 to limit the invention to methods of treatment of coccidiosis with fermented products of Bacillus licheniformis BCRC 11556. Therefore, the rejection of record has been withdrawn due to amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

RE: Rejection of claims 1-3, 9-11, and 15-20 under 35 U.S.C. 103 as being unpatentable over Cheng et al., or alternatively, over Cheng et al. in view of Chaudhari et al.
	Applicant argues that the references of the rejection of record do not disclose, teach, or suggest every limitation. 
First, Applicant argues that the effective amount of the Bacillus licheniformis BCRC 11556-fermented product being at least 1.25 g/kg yields significantly positive results in treating coccidiosis. 
Applicant’s affidavit filed 01/13/2022 shows that supplementation with 1.25 and 5 g/kg of Bacillus licheniformis-fermented products in E. tenella-challenged broilers increased cecal villus length compared to control and E. tenella challenge only group (Exhibit A) and supplementation with Bacillus licheniformis-fermented products in E. tenella-challenged broilers increased the survival rate of said broilers to 100% (Exhibit B). 
	Applicant’s argument and newly submitted affidavit have been considered but are found unpersuasive. While it is accepted that the affidavit shows evidence of the effects of Bacillus licheniformis-fermented products in E. tenella-challenged broilers, the affidavit does not show that 1.25 g/kg or 5 g/kg are critical to the invention. Furthermore, Cheng et al. (hereinafter Cheng) teaches the use of Bacillus licheniformis BCRC 11556-fermented products caused a reduction in intestinal pathogen infection. Using a specific amount (e.g. 1.25 g/kg or 5 g/kg) of the same product taught by Cheng for a purpose taught by Cheng does not show the criticality of the claimed range, especially when Exhibit B of the affidavit demonstrates the 100% survival rate was achieved in 1.25 g/kg and 5 g/kg (i.e. without criticality of these parameters). [A]pplicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Second, Applicant argues that the prior art do not teach the newly added limitation of using a fermented product comprising surfactin amounting to 5-20 ppm. While it is accepted that Cheng teaches 60 ppm of surfactant, this argument is not convincing as arriving at a dosage of 5-20 ppm is merely a result of routine optimization. Cheng demonstrates that there exists a dose dependent Bacillus licheniformis BCRC11556 fermented product on intestinal pathogens ([0014, 0020]; Figure 8). Cheng further demonstrates that the observed response is dependent on which intestinal pathogen is being targeted. See, for example, the observed difference in response of E. coli vs. Salmonella when altering the fermented product dosage from 40 to 80 ppm (Figure 8; translation of axis labels supported by [0020]). Cheng therefore suggests that the optimal dosage of Bacillus licheniformis BCRC11556 is dependent on the pathogenic organism which is being targeted and routine experimentation would lead a person of ordinary skill in the art to the optimal dosage for another pathogenic organism such as Eimeria tenella. Therefore, a method using 3-12 times less surfactin which resulted in the same effect (treatment of an intestinal pathogen infection) is not an unexpected result and is therefore, prima facie obvious. 
	Third, Applicant argues that the Bacillus licheniformis BCRC 11556-fermented product of the instant application is prepared by using solid state fermentation and that the cited references use liquid state-fermentation to prepare the fermented products or feed additive. This is not persuasive as Cheng teaches a fermentation product of Bacillus licheniformis BCRC 11556 obtained by solid-state fermentation (abstract, [0001, 0015]).
	Lastly, Applicant further argues that Cheng teaches Bacillus licheniformis and Chaudhari teaches Bacillus licheniformis A and B but neither teach Bacillus licheniformis BCRC 11556-fermented products. This is not persuasive as Cheng explicitly states that the invention uses Bacillus licheniformis BCRC 11556 ([0015]). While it is accepted that neither Cheng nor Chaudhari teach fermented products from Bacillus licheniformis BCRC 11556 against coccidiosis and Chaudhari shows interspecies variability against the same Eimeria target, this argument is not convincing. The obviousness of this method is based upon a teaching of Cheng that fermented products from Bacillus licheniformis BCRC 11556 have the ability to treat intestinal diseases caused by pathogenic organisms. Therefore, while Chaudhari does show 
Due to substantial amendment of claim 1, the rejection of record is withdrawn for claim 1 and claims depending therefrom (3, 9-11, and 15-20). The rejection of record for claim 2 has been rendered moot by cancellation.

RE: Rejection of claims 4-5 under 35 U.S.C. 103 as being unpatentable over Cheng et al., further as evidenced by Chaudhari et al.; or alternatively over, Cheng et al. in view of Chaudhari et al.
Applicant has made no argument as to the validity of the rejection of record. The rejection of record for claims 4 and 5 has been rendered moot by cancellation.

RE: Rejection of claims 12-14 under 35 U.S.C. 103 as being unpatentable over Cheng et al. further in view of Thaniyavarn et al.; or alternatively, over Cheng et al. in view of Chaudhari et al. further in view of Thaniyavarn et al.
Applicant argues that the dosage of the surfactant disclosed by Cheng is 60 ppm or more. While it is accepted that Cheng uses the terms “surfactant” and “surface element” in lieu of “surfactin”, Thaniyavarn et al. teaches that Bacillus licheniformis is known to abundantly produce effective lipopeptide biosurfactant (i.e. surfactant) surfactin (abstract and page 1240, right column, paragraph 6 through page 1241, left column, paragraph 1). Applicant’s arguments with respect to the obviousness of surfactin are therefore not convincing as Thaniyavarn teaches surfactin is a Bacillus licheniformis-fermented product and Cheng teaches a specific dosing of a Bacillus licheniformis-fermented product derived surfactant. Therefore, as discussed in the previous action it would be obvious for the surfactant to be surfactin in view of Thaniyavarn.  With respect to the at least 5 ppm, as discussed in Applicant’s arguments, Cheng teaches 60 ppm of surfactant. At least 5 ppm encompasses amounts greater than 5 
	The rejection of record for claims 12-14 has been rendered moot by cancellation.

RE: Rejection of claims 6-8 under 35 U.S.C. 103 as being unpatentable over Cheng et al. as evidenced by Chaudhari et al., further in view of Thaniyavarn et al.; or alternatively over, Cheng et al. in view of Chaudhari et al., further in view of Thaniyavarn et al. 
	Applicant does not argue the validity of the rejection of record. Applicant argues that the rejection is moot due to amendment of independent claim 1. Due to substantial amendment of claim 1, the rejection of record is withdrawn for dependent claims 6-8.

New grounds of rejection
	Claims 1, 6-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (TWI552682B; English Machine Translation) in view of Chaudhari et al. (Veterinary Parasitology, Vol. 277, Pages 1-11, 2019) and Thaniyavarn et al. (Bioscience Biotechnology and Biochemistry, Vol. 67, Iss. 6, Pages 1239-1244, 2003).	
Cheng teaches a poultry feed additive including a fermentation product of Bacillus licheniformis capable of reducing intestinal pathogen infection ([0001]). 
	Regarding claim 1, the instant claim is drawn to a method for treating coccidiosis comprising: administering to a subject in need thereof a composition comprising an effective amount of a Bacillus licheniformis BCRC 11556-fermented product; wherein the effective amount of the Bacillus licheniformis BCRC 11556-fermented product ranges from 1.25-5 g/kg; wherein the coccidiosis is induced by Eimeria tenella; wherein the Bacillus licheniformis BCRC 11556-fermented product comprises surfactin, and the Bacillus licheniformis BCRC 11556-fermented product is prepared by using solid-state fermentation.
	Cheng teaches four chickens are fed with Bacillus licheniformis-fermented product ([0020]) and said fermented product is produced by Bacillus licheniformis BCRC 11556 strains ([0015]), reading on administering to a subject in need thereof a composition comprising an effective amount of a Bacillus licheniformis BCRC 11556-fermented product.
	With respect to wherein the effective amount of the Bacillus licheniformis BCRC 11556-fermented product ranges from 1.25-5 g/kg, Cheng teaches that the fermentation product of Bacillus licheniformis BCRC 11556 can be used for reducing intestinal pathogen infection ([0001]). While Cheng is silent as to the specific amount of fermented product which achieves this reduction of intestinal pathogen infection, arriving at an amount such as 1.25-5 g/kg is merely a result of routine experimentation. As discussed above, Cheng teaches the use of Bacillus licheniformis BCRC 11556-fermented products caused a reduction in intestinal pathogen infection. Using a specific amount (e.g. 1.25-5 g/kg) of the same product for the same purpose does not show the criticality of the claimed range. [A]pplicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The prior art provides a working example which evaluates the effects of varying amounts of the Bacillus licheniformis BCRC 11556-fermented product on several pathogens ([0020]). It would be within the skill of one in the art to determine the effective amount necessary to inhibit another pathogen such as Eimeria tenella.
	With respect to the method of treating coccidiosis and wherein the coccidiosis is induced by Eimeria tenella, Cheng teaches that the administration of Bacillus licheniformis BCRC 11556-fermented product is capable of reducing intestinal pathogen infection (abstract and [0001]).
Cheng is silent as to coccidiosis and wherein the coccidiosis is induced by Eimeria tenella.
Eimeria tenella, is a pathogenic organism responsible for causing coccidiosis (abstract and introduction, paragraph 2, lines 1-3). It would have been obvious to try treatment of Eimeria tenella-induced coccidiosis based upon the teachings of Cheng and Chaudhari.  The modification of the methods taught by Cheng would do nothing more than follow the teachings of Cheng to achieve an expected result (treatment of an intestinal pathogen infection). Chaudhari teaches coccidiosis is caused by several different species of Eimeria and is one of the most serious intestinal diseases (page 1, right column, paragraph 1). Chaudhari further teaches the problems with conventional antibiotic treatment (page 1, left column, paragraph 1 through right column, paragraph 1). Treatment of diseases with microbial fermented products is one of the finite number of methods to treat intestinal diseases. One of ordinary skill in the art could have pursued treatment of coccidiosis with Bacillus licheniformis BCRC 11556-fermented products with a reasonable expectation of success as Cheng has previously taught the usefulness of the fermented products in the treatment of intestinal diseases. Therefore, Cheng’s teaching of treatment of an intestinal pathogen infection makes obvious treatment of coccidiosis caused by Eimeria tenella.  
With respect to wherein the Bacillus licheniformis BCRC 11556-fermented product comprises surfactin, and the surfactin is in an amount of 5-20 ppm, as discussed above, Cheng teaches administration of 60 ppm of surfactant (claim 8) and teaches the production of a “surface element” ([0016]). 
Cheng is silent as to the surfactant being surfactin, however, it is noted that Cheng is a machine translation of the foreign reference and there is a reasonable expectation that the disclosed “surface element” is surfactin. 
Thaniyavarn et al. teaches that Bacillus licheniformis is known to abundantly produce effective lipopeptide biosurfactant (i.e. surfactant) surfactin (abstract and page 1240, right column, paragraph 6 through page 1241, left column, paragraph 1).The function of surfactin was known within the art as a Bacillus strains” (Thaniyavarn, page 1243, left column, paragraph 1)(KSR(B)(2)). There is therefore a reasonable expectation that the “surface element” of Cheng is surfactin as it is taught by Thaniyavarn to be a surfactant abundantly produced by Bacillus licheniformis (abstract). 
Furthermore, with respect to the limitation of 5-20 ppm, while Cheng teaches 60 ppm (claim 8), modifying the invention of Cheng from 60 ppm to 20 ppm, or even 5 ppm, is merely a product of routine optimization. Cheng demonstrates that the observed response is dependent on which intestinal pathogen is being targeted. See, for example, the observed difference in response of E. coli vs. Salmonella when altering the fermented product dosage from 40 to 80 ppm (Figure 8; translation of axis labels supported by [0020]). Cheng therefore suggests that the optimal dosage of Bacillus licheniformis BCRC11556 is dependent on the pathogenic organism which is being targeted and routine experimentation would lead a person of ordinary skill in the art to the optimal dosage for another pathogenic organism such as Eimeria tenella. Therefore, a method using 3-12 times less surfactin which resulted in the same effect (treatment of an intestinal pathogen infection) is not an unexpected result and is prima facie obvious.
With respect to wherein the Bacillus licheniformis BCRC 11556-fermented product is prepared by using solid-state fermentation, Cheng teaches a fermentation product of Bacillus licheniformis BCRC 11556 obtained (i.e. prepared) by solid-state fermentation (abstract, [0001, 0015]).
Regarding claims 6, 7, and 8, Cheng in view of Chaudhari and Thaniyavarn teaches claim 1, as discussed above. 
B. licheniformis ([0043-0045]).  
Therefore, it would have been obvious for the composition of Cheng comprising a B. licheniformis BCRC 11556-fermented product containing a surfactant to have surfactin as the surfactant because it was a popular biosurfactant which was known to have superior properties such as low toxicity and high biodegradability (Thaniyavarn, page 1239, left column, paragraph 1), and because it was known to be abundantly produced by B. licheniformis (Thaniyavarn, abstract) which is the fermented product producer taught by Cheng.
Thus, as the prior art teaches of the same active ingredient (surfactin) as recited in the instant claims and disclosed for producing the claimed results, one of ordinary skill in the art would expect the same results and mechanisms of action as recited in the instant claims.
Regarding claims 9-10, Cheng in view of Chaudhari and Thaniyavarn teaches claim 1 as discussed above. The instant claims further limit the method wherein the subject in need thereof is a poultry (claim 9) and wherein the poultry is a broiler chicken (claim 10). Cheng teaches that the subject in need thereof is a poultry (abstract, summary, [0001]).
Cheng, however, is silent as to the use of broiler chickens as recited in claim 10. 
Regarding the use of broiler chickens as recited in claim 10, using the broiler chicken (species) in lieu of the chickens (genus) described by Cheng is a prima facie obvious modification to Cheng. Cheng teaches using the disclosed fermented product to reduce intestinal pathogen infection in poultry and performed the working example particularly on chickens (paragraphs 0006, 0020, and claim 2).

Regarding whether one of ordinary skill in the art would have been motivated to select the claimed species, despite not limiting the invention to broiler chickens, Cheng discusses the economic burdens associated with intestinally diseased broiler chickens (paragraph 0005). Thus, there exists motivation to apply the disclosed treatment in broiler chicken to address these economic burdens.
Regarding claim 11, Cheng in view of Chaudhari and Thaniyavarn teaches claim 10, as discussed above. The instant claim further limits the method wherein the coccidiosis is treated and/or prevented by alleviating cecal lesion and bloody diarrhea in the broiler chicken. Cheng makes obvious the application of the method to broiler chickens and coccidiosis, as discussed above. 
Cheng is silent as to the treatment of intestinal disease by alleviating cecal lesion and bloody diarrhea. 
However, the instant disclosure states that the claimed alleviation of cecal lesions and bloody diarrhea are a result of the use of a B. licheniformis-BCRC 11556 fermented product ([0040, 0047-0049]; table 4). As Cheng teaches a chicken feed comprising a fermentation product of B. licheniformis BCRC 11556 for treating an intestinal pathogen infection, it would have been obvious to administer the feed to chickens with an intestinal pathogen infection (e.g. coccidiosis). In performing the method made obvious by Cheng’s teaching, one of ordinary skill in the art would expect the same results and mechanisms of action as claimed. One would expect these results and mechanisms of action as 

The following quotation from Cheng will serve as the basis for rejecting Claims 15-20:
 “Using wheat as a solid fermentation substrate to produce surface element indicator, the obtained fermentation product of Bacillus licheniformis is dried and crushed, and then added to feed to achieve the application of controlling intestinal pathogenic microorganisms in poultry” (paragraph 0006).
Regarding claim 15, Cheng in view of Chaudhari and Thaniyavarn teaches the invention as discussed above in claim 1. Cheng teaches crushed fermentation product added to feed. This is an example of a composition comprising a pharmaceutically acceptable carrier as the feed is a carrier for the medically active element (i.e. the pharmaceutical element). 
Regarding claim 16, Cheng in view of Chaudhari and Thaniyavarn teaches the invention as discussed above in claim 1. Cheng teaches crushed fermentation product added to feed. This is an example of a composition in a form of powder or granule as it is formed from dried and crushed material and powder is defined as “any solid substance reduced to a state of fine, loose particles by crushing, grinding, disintegration, etc.” (Dictionary.com).
Regarding claim 17, Cheng in view of Chaudhari and Thaniyavarn teaches the invention as discussed above in claim 1. Cheng teaches crushed fermentation product added to feed. This is an example of the composition prepared in a form of a medicament or a food product since it is both a feed and a product for treatment of disease (i.e. medicament).
Regarding claim 18, Cheng in view of Chaudhari and Thaniyavarn teaches the invention as discussed above in claim 17. Cheng teaches crushed fermentation product added to feed. This is an example of a food product as a feed additive. 
Regarding claim 19, Cheng in view of Chaudhari and Thaniyavarn teaches the invention as discussed above in claim 17. Cheng teaches crushed fermentation product added to feed. This is an 
Regarding claim 20, Cheng teaches a medicament as discussed above in claim 17, and providing this medicament in a dosage form for oral administration as discussed above in claim 19. Cheng teaches crushed fermentation product added to feed. This is an example of a powdered dosage form as it is formed from dried and crushed material and powder is defined as “any solid substance reduced to a state of fine, loose particles by crushing, grinding, disintegration, etc.” (Dictionary.com). 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                         

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651